    Case: 1:19-cv-06006 Document #: 34 Filed: 07/14/20 Page 1 of 3 PageID #:113




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

FOX VALLEY LABORERS HEALTH                             )
AND WELFARE FUND, et al.,                              )
                                                       )
                               Plaintiffs,             )       CIVIL ACTION
                                                       )
       v.                                              )       NO. 19 C 6006
                                                       )
NERI CONTRACTORS AND EXCAVATORS,                       )       JUDGE MARY M. ROWLAND
INC., an Illinois corporation,                         )
                                                       )
                               Defendant.              )

                     MOTION FOR ENTRY OF DEFAULT AND
                   JUDGMENT AND FOR AN ORDER DIRECTING
               DEFENDANT TO OBTAIN A WAGE AND WELFARE BOND

       NOW COME Plaintiffs, by their attorneys, and move for entry of judgment by default against

Defendant, NERI CONTRACTORS AND EXCAVATORS, INC., an Illinois corporation, in the total

amount of $24,026.76, plus Plaintiffs’ court costs and reasonable attorneys’ fees in the amount of

$6,444.50.

       Further, Plaintiffs move for an order directing Defendant, NERI CONTRACTORS AND

EXCAVATORS, INC., an Illinois corporation, to obtain and furnish to the Plaintiffs a wage and

welfare bond, irrevocable letter of credit or cash bond in the amount of $10,000, which has been

determined by the Plaintiffs to be consistent with the anticipated future obligations of the Defendant,

with reputable surety thereon and the Plaintiffs named as obligees thereunder.

       On September 17, 2019, the Summons and Complaint was served on the Registered Agent

(by tendering a copy of said documents to Lyne Arquilla, an employee authorized to accept service)

at his place of business (a copy of the Summons and Affidavit of Service is attached hereto).
       Case: 1:19-cv-06006 Document #: 34 Filed: 07/14/20 Page 2 of 3 PageID #:114




Therefore, Defendant’s answer was due on October 8, 2019. As Defendant has failed to timely

answer the Complaint, Plaintiffs respectfully request entry of default and judgment.


                                                                                    /s/ Catherine M. Chapman




Catherine M. Chapman
Attorney for Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6204026
Telephone: (312) 216-2565
Facsimile: (312) 236-0241
E-Mail: cchapman@baumsigman.com
I:\FVLJ\Neri Contractors\#28669\motion for default and judgment 7-9-20.cmc.df.wpd




                                                                           2
       Case: 1:19-cv-06006 Document #: 34 Filed: 07/14/20 Page 3 of 3 PageID #:115




                                                  CERTIFICATE OF SERVICE

        The undersigned, an attorney of record, hereby certifies that on or before the hour of 5:00
p.m., this 14th day of July 2020, she electronically filed the foregoing document (Motion for Entry
of Default and Judgment and for an Order) with the Clerk of Court using the CM/ECF system, which
will send notification to the following CM/ECF participants:

                                               Todd A. Miller
                                               Kathleen M. Cahill
                                               Megan M. Moore
                                               Allocco, Miller & Cahill, P.C.
                                               20 N. Wacker Drive, Suite 3517
                                               Chicago, IL 60606-2806
                                               tam@alloccomiller.com
                                               kmc@alloccomiller.com
                                               mmm@alloccomiller.com




                                                                                    /s/ Catherine M. Chapman


Catherine M. Chapman
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6204026
Telephone: (312) 216-2565
Facsimile: (312) 236-0241
E-Mail: cchapman@baumsigman.com
I:\FVLJ\Neri Contractors\#28669\motion for default and judgment 7-9-20.cmc.df.wpd
